DECISION
The application of the above-named defendant for a review of the sentence of 10 years for 3 counts Burglary concurrently and 5 years 1 count Bail Jumping consecutively imposed on January 21st, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed.
We wish to thank Richard Brekke, Montana Defender Project, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.